Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

1.	The Examiner acknowledges the applicant’s amendment filed 7/25/22.  At this point claims 1, 3-5, 7-11, 13-15, 17-20 are pending in the instant application and ready for examination by the Examiner.

Response to Arguments
2.	Applicant’s arguments filed on 7/25/22 for claims 1, 3-5, 7-11, 13-15, 17-20 have been fully considered but are not persuasive.

3.	Applicant’s argument:
35 U.S.C. § 112(b) Rejections

The Office Action rejects claims 3-5 and 13-15 under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter regarded to be the invention.

Claim 3 is rejected as being unclear as to whether its term “a message’ is different than “a message” from claim 1. In accordance with the currently submitted amendments of claim 1, claim 3 has been amended to clarify that the processor “fails to detect a message in a second transmission signal.” Claim 13 has been similarly amended, and claims 4-5 and 14-15 have also been amended accordingly.

Applicant thus respectfully submits that the claims as amended are not indefinite under 35 U.S.C. § 112(b), and requests that the rejections to the claims be withdrawn.

Examiner’s answer:
The rejection is withdrawn.

4.	Applicant’s argument:
35 U.S.C. § 101 Rejections Rejection of Claim 1

Claim 1 is rejected under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more (OA, p. 4). The Office Action states that “the claim recites abstract ideas” and lists limitations as being “directed to the abstract idea of a mental process” (OA, pp. 4-5).

Examiner’s answer:
In light of the amendments, the rejection is withdrawn.

5.	Applicant’s argument:
35 U.S.C. § 102 Rejections 
Rejection of Claim 1 
With respect to claim 1, the Office Action states the claim is anticipated by Kadambe. As discussed below, Applicant respectfully submits that the cited reference fails to teach each and every aspect of claim 1. 

Examiner’s answer:
A second Non-Final action is submitted due to the transfer of the application to another art unit / examiner. New art is applied and arguments are moot.

Claim Rejections - 35 USC § 102
6.	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 8-9, 11, 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Judell. (U. S. Patent Publication 20160285568, referred to as Judell)

Claim 1
Judell discloses a communication system controller, comprising: a processor: a memory; a receiver; and a memory containing instructions that when read by the processor direct the processor to perform operations including: (Judell, 0110; ‘A processor: a memory; …. a memory containing instructions that when read by the processor direct the processor to perform operations including’ of applicant maps to ‘Any of the software components or functions described in this application may be implemented as software code to be executed by a processor using any suitable computer language such as, for example, Java, C, C++, C#, Objective-C, Swift, or scripting language such as Matlab, Perl or Python using, for example, conventional or object-oriented techniques. The software code may be stored as a series of instructions or commands on a computer-readable medium for storage and/or transmission. A suitable non-transitory computer-readable medium can include random access memory (RAM), a read-only memory (ROM), a magnetic medium such as a hard-drive or a floppy disk, or an optical medium such as a compact disk (CD) or DVD (digital versatile disk), flash memory, and the like. The computer-readable medium may be any combination of such storage or transmission devices.’) obtaining a transmission signal using the receiver, wherein the receiver receives the transmission signal via a communication channel that is unknown, and the communication channel is the medium through which signals are transmitted to the receiver (Judell, 0100, 0007; ‘A receiver; and…. obtaining a transmission signal using the receiver, wherein the receiver receives the transmission signal via a communication channel that is unknown, and the communication channel is the medium through which signals are transmitted to the receiver of applicant maps to ‘ Radio communication system 1000 may include an antenna 1005 and a radio frequency receiver 1010 for receiving and capturing a radio frequency signal;’ and ‘The method further includes receiving a target radio signal to be classified….’ EC: The examiner’s position is just receiving a signal does not include its identity. (unknown)), extracting features in the transmission signal independently of knowledge of the communication channel (Judell, 0100; Thus, if the set of feature extractors is designed to extract K different features, K features represented by a K×1 vector may be extracted for each sample of class A signal, and M K×1 feature vectors, or a M×K feature matrix may be extracted from M samples of class A signals.); detecting a message by classifying the transmission signal based on the extracted features using a machine learning classifier (Judell, 0022, 0039, 0032; ‘There are more than 100 radio communication standards, each using a different class of radio signals. In a radio communication system such as an airborne communication system, it is often desirable to detect radio signals of a particular communication standard, monitor the radio signals, and/or communicate using radio signals of the particular communication standard.’ And ‘An object to be tested or classified, such as a sample of a radio signal, a photograph, a spectrogram, or other complex object, is given to the classifier. The object to be classified may include a large set of data.’ with ‘There are two major phases in supervised learning: [0033] Training phase, which is the learning phase that examines the provided data (training dataset) and constructs (builds) a classification model; and [0034] Classifying phase, where the model that has been built in the training phase is used to classify unseen instances.’ EC: Detecting of applicant maps to ‘classifier’ of Judell.), and training the machine learning classifier using the classified transmission signal. (Judell, 0030; Most machine learning techniques fall into the categories of supervised, unsupervised, and reinforcement learning. In supervised learning, machine learning techniques are provided with a labeled training dataset. EC: ‘Classified transmission signal’ maps to ‘labeled training set.’)

Claim 8
Judell discloses wherein the communication channel is selected from the group consisting of microwave, satellite, radio, and infrared. (Judell, 0007; The method further includes receiving a target radio signal to be classified,….)

Claim 9
Judell discloses wherein features are extracted from the transmission signal are based on properties of the signal selected from the group consisting of the phase of the signal, the magnitude of the signal, the rate at which the signal is changing, and the average received signal power. (Judell, 0039; For example, for a radio signal, the extracted features may include about 20 to about 100 statistical values, such as signal bandwidth, nth order cumulants, peak signal amplitude, mean signal amplitude, instantaneous frequency, phase, spectral symmetry metric, sideband symmetry metric, phase angle spread,….)

Claim 11
Judell discloses a method, comprising: obtaining a transmission signal using a communication system controller comprising a processor, a memory (Judell, 0110; ‘A processor: a memory; ….’ of applicant maps to ‘Any of the software components or functions described in this application may be implemented as software code to be executed by a processor using any suitable computer language such as, for example, Java, C, C++, C#, Objective-C, Swift, or scripting language such as Matlab, Perl or Python using, for example, conventional or object-oriented techniques. The software code may be stored as a series of instructions or commands on a computer-readable medium for storage and/or transmission. A suitable non-transitory computer-readable medium can include random access memory (RAM), a read-only memory (ROM), a magnetic medium such as a hard-drive or a floppy disk, or an optical medium such as a compact disk (CD) or DVD (digital versatile disk), flash memory, and the like. The computer-readable medium may be any combination of such storage or transmission devices.’), and a receiver, wherein the receiver receives the transmission signal via a communication channel that is unknown, and the communication channel is the medium through which signals are transmitted to the receiver (Judell, 0100, 0007; Obtaining a transmission signal using a communication system controller comprising… and a receiver, wherein the receiver receives the transmission signal via a communication channel that is unknown of applicant maps to ‘Radio communication system 1000 may include an antenna 1005 and a radio frequency receiver 1010 for receiving and capturing a radio frequency signal;’ and ‘The method further includes receiving a target radio signal to be classified….’ EC: The examiner’s position is just receiving a signal does not include its identity. (unknown).): extracting features in the transmission signal using the communication system controller independently of knowledge of the communication channel (Judell, 0100; Thus, if the set of feature extractors is designed to extract K different features, K features represented by a K×1 vector may be extracted for each sample of class A signal, and M K×1 feature vectors, or a M×K feature matrix may be extracted from M samples of class A signals.); detecting a message by classifying the transmission signal based on the extracted features using the communication system controller using a machine learning classifier (Judell, 0022, 0039, 0032; ‘There are more than 100 radio communication standards, each using a different class of radio signals. In a radio communication system such as an airborne communication system, it is often desirable to detect radio signals of a particular communication standard, monitor the radio signals, and/or communicate using radio signals of the particular communication standard.’ And ‘An object to be tested or classified, such as a sample of a radio signal, a photograph, a spectrogram, or other complex object, is given to the classifier. The object to be classified may include a large set of data.’ with ‘There are two major phases in supervised learning: [0033] Training phase, which is the learning phase that examines the provided data (training dataset) and constructs (builds) a classification model; and [0034] Classifying phase, where the model that has been built in the training phase is used to classify unseen instances.’ EC: Detecting of applicant maps to ‘classifier’ of Judell.); and training the machine learning classifier using the classified transmission signal. (Judell, 0030; Most machine learning techniques fall into the categories of supervised, unsupervised, and reinforcement learning. In supervised learning, machine learning techniques are provided with a labeled training dataset. EC: ‘Classified transmission signal’ maps to ‘labeled training set.’)

Claim 18
Judell discloses wherein the communication channel is selected from the group consisting of microwave, satellite, radio, and infrared. (Judell, 0007; The method further includes receiving a target radio signal to be classified,….)

Claim 19
Judell discloses wherein features are extracted from the transmission signal are based on properties of the signal selected from the group consisting of the phase of the signal, the magnitude of the signal, the rate at which the signal is changing, and the average received signal power.  (Judell, 0039; For example, for a radio signal, the extracted features may include about 20 to about 100 statistical values, such as signal bandwidth, nth order cumulants, peak signal amplitude, mean signal amplitude, instantaneous frequency, phase, spectral symmetry metric, sideband symmetry metric, phase angle spread,….)

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 3-5, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Judell as applied to claims 1, 8-9, 11, 18-19  above, and further in view of Williams. (U. S. Patent Publication 20150254555, referred to as Williams)

Claim 3
Judell does not disclose expressly the processor fails to detect a message in the classified a second transmission signal; and the processor retrains the machine learning classifier using training data.
Williams discloses the processor fails to detect a message in the classified a second transmission signal; and (Williams, fig 7, 0113, 0105; Fails to detect a message maps to the decision block ‘error count exceeds threshold.’ Item 702. ‘FIG. 7 shows a flowchart for process 700 for interactive tuning of a classification system in accordance with at least one of the various embodiments. After a start block, at decision block 702, if the number of classification errors are determined to exceed a defined threshold, control may flow to block 704;…’ and ‘At block 604, in at least one of the various embodiments, if the model is trained, it may be employed to classifying source data that may be provided. In some embodiments, source data may be provided as a real-time stream.’ EC: Second transmission maps to real time data stream.) the processor retrains the machine learning classifier using training data. (Williams, fig 7, item 704; If the error threshold is exceeded then yes in 702 which leads to 704 which trains a learning model.) It would have been obvious to one having ordinary skill in the art, having the teachings of Judell and Williams before him before the effective filing date of the claimed invention, to modify Judell to incorporate if a ‘message’ is not detected then retrain the model and add that information to a training set of Williams. Given the advantage of the ability to have a model that is adaptably and functional as different samples arrive, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 4 
Judell does not disclose expressly wherein the processor detects a message in the second transmission signal using the machine learning classifier after retraining the machine learning classifier.
Williams discloses wherein the processor detects a message in the second transmission signal using the machine learning classifier after retraining the machine learning classifier. (Williams, fig 7, item 702; This depends on the decision engine 702. ‘Yes’ means it was detected and ‘no’ means it was not detected. EC: This assumes the training was successful. The second transmission maps to item 716, ‘More data.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Judell and Williams before him before the effective filing date of the claimed invention, to modify Judell to incorporate if a ‘message’ is not detected then retrain the model and add that information to a training set of Williams. Given the advantage of the ability to have a model that is adaptably and functional as different samples arrive, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 5
Judell does not disclose expressly wherein the second transmission signal is added to the training data.
Williams discloses wherein the second transmission signal is added to the training data. (Williams, 0220; In at least one of the various embodiments, as new data is ingested, it may be added to the historical access records for users, groups, and content areas. The new data may be periodically added to the Training Corpus 508 containing sequences of access records,…) It would have been obvious to one having ordinary skill in the art, having the teachings of Judell and Williams before him before the effective filing date of the claimed invention, to modify Judell to incorporate if a ‘message’ is not detected then retrain the model and add that information to a training set of Williams. Given the advantage of the ability to have a model that is adaptably and functional as different samples arrive, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 13
Judell does not disclose expressly failing to detect a message in a second transmission signal using the communication system controller; and retraining the machine learning classifier based on training data using the communication system controller.
Williams discloses failing to detect a message in a second transmission signal using the communication system controller (Williams, fig 7, 0113, 0105; Fails to detect a message maps to the decision block ‘error count exceeds threshold.’ Item 702. ‘FIG. 7 shows a flowchart for process 700 for interactive tuning of a classification system in accordance with at least one of the various embodiments. After a start block, at decision block 702, if the number of classification errors are determined to exceed a defined threshold, control may flow to block 704;…’ and ‘At block 604, in at least one of the various embodiments, if the model is trained, it may be employed to classifying source data that may be provided. In some embodiments, source data may be provided as a real-time stream.’ EC: Second transmission maps to real time data stream.); and retraining the machine learning classifier based on training data using the communication system controller. (Williams, fig 7, item 704; If the error threshold is exceeded then yes in 702 which leads to 704 which trains a learning model.) It would have been obvious to one having ordinary skill in the art, having the teachings of Judell and Williams before him before the effective filing date of the claimed invention, to modify Judell to incorporate if a ‘message’ is not detected then retrain the model and add that information to a training set of Williams. Given the advantage of the ability to have a model that is adaptably and functional as different samples arrive, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 14 
Judell does not disclose expressly detecting a message in the second transmission signal using the machine learning classifier after retraining the machine learning classifier using the communication system controller.
Williams discloses detecting a message in the second transmission signal using the machine learning classifier after retraining the machine learning classifier using the communication system controller. (Williams, fig 7, item 702; This depends on the decision engine 702. ‘Yes’ means it was detected and ‘no’ means it was not detected. EC: This assumes the training was successful. The second transmission maps to item 716, ‘More data.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Judell and Williams before him before the effective filing date of the claimed invention, to modify Judell to incorporate if a ‘message’ is not detected then retrain the model and add that information to a training set of Williams. Given the advantage of the ability to have a model that is adaptably and functional as different samples arrive, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 15
Judell does not disclose expressly wherein the second transmission signal is added to the training data.
Williams discloses wherein the second transmission signal is added to the training data. (Williams, 0220; In at least one of the various embodiments, as new data is ingested, it may be added to the historical access records for users, groups, and content areas. The new data may be periodically added to the Training Corpus 508 containing sequences of access records,…) It would have been obvious to one having ordinary skill in the art, having the teachings of Judell and Williams before him before the effective filing date of the claimed invention, to modify Judell to incorporate if a ‘message’ is not detected then retrain the model and add that information to a training set of Williams. Given the advantage of the ability to have a model that is adaptably and functional as different samples arrive, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim(s) 7, 10, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Judell as applied to claims 1, 8-9, 11, 18-19  above, and further in view of Baughman. (U. S. Patent Publication 20170318035, referred to as Baughman)

Claim 7
Judell does not disclose expressly wherein the communication channel is selected from the group consisting of twisted-pair wires, coaxial cables, fiber optic cables, and tubes for chemicals.
Baughman discloses wherein the communication channel is selected from the group consisting of twisted-pair wires, coaxial cables, fiber optic cables, and tubes for chemicals. (Baughman, 0081; Network 102 is the medium used to provide communications links between various devices and computers connected together within data processing environment 100. Network 102 may include connections, such as wire, wireless communication links, or fiber optic cables.) t would have been obvious to one having ordinary skill in the art, having the teachings of Judell and Baughman before him before the effective filing date of the claimed invention, to modify Judell to incorporate hardware for real world implementation and a recurrent neural network of Baughman. Given the advantage of real world use of the invention and a model that handles streaming input data, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 10
Judell does not disclose expressly wherein the machine learning classifier comprises a recurrent neural network.
Baughman discloses wherein the machine learning classifier comprises a recurrent neural network. (Baughman, 0065; An embodiment uses a recurrent neural network (RNN) to determine a class, co-reference, and an entity of the term with a corresponding confidence value.) t would have been obvious to one having ordinary skill in the art, having the teachings of Judell and Baughman before him before the effective filing date of the claimed invention, to modify Judell to incorporate hardware for real world implementation and a recurrent neural network of Baughman. Given the advantage of real world use of the invention and a model that handles streaming input data, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 17
Judell does not disclose expressly wherein the communication channel is selected from the group consisting of twisted-pair wires, coaxial cables, fiber optic cables, and tubes for chemicals. 
Baughman discloses wherein the communication channel is selected from the group consisting of twisted-pair wires, coaxial cables, fiber optic cables, and tubes for chemicals. (Baughman, 0081; Network 102 is the medium used to provide communications links between various devices and computers connected together within data processing environment 100. Network 102 may include connections, such as wire, wireless communication links, or fiber optic cables.) t would have been obvious to one having ordinary skill in the art, having the teachings of Judell and Baughman before him before the effective filing date of the claimed invention, to modify Judell to incorporate hardware for real world implementation and a recurrent neural network of Baughman. Given the advantage of real world use of the invention and a model that handles streaming input data, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 20
Judell does not disclose expressly wherein the machine learning classifier comprises a recurrent neural network.  
Baughman discloses wherein the machine learning classifier comprises a recurrent neural network.  (Baughman, 0065; An embodiment uses a recurrent neural network (RNN) to determine a class, co-reference, and an entity of the term with a corresponding confidence value.) t would have been obvious to one having ordinary skill in the art, having the teachings of Judell and Baughman before him before the effective filing date of the claimed invention, to modify Judell to incorporate hardware for real world implementation and a recurrent neural network of Baughman. Given the advantage of real world use of the invention and a model that handles streaming input data, one having ordinary skill in the art would have been motivated to make this obvious modification. 

8.	Claims 1, 3-5, 7-11, 13-15, 17-20 are rejected.
	
Conclusion	
9.	The prior art of record and not relied upon is considered pertinent to the applicant’s disclosure.
	-Search terms: claim 1 and ip.com
	-U. S. Patent Publication 20050074834: Chaplen
	-U. S. Patent Publication 20080220530: Bahn

Correspondence Information
10.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-5990 (Fax 571-273-5990).  The Examiner can be reached on Monday through Friday from 7:15 a.m. to 3:45 p.m.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Mr. Michael Huntley can be reached at (303) 297-4307.  .  Any response to this office action should be mailed to:
	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;
Hand delivered to:
	Receptionist, 
	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129